FILED
                            NOT FOR PUBLICATION                             JUN 11 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PROTECT OUR COMMUNITIES                          No. 11-56917
FOUNDATION; BACKCOUNTRY
AGAINST DUMPS; EAST COUNTY                       D.C. No. 3:11-cv-00093-BEN-
COMMUNITY ACTION COALITION;                      BGS
DONNA TISDALE,

              Plaintiffs - Appellants,           MEMORANDUM *

  v.

UNITED STATES DEPARTMENT OF
AGRICULTURE; UNITED STATES
FOREST SERVICE; UNITED STATES
DEPARTMENT OF INTERIOR;
BUREAU OF LAND MANAGEMENT;
UNITED STATES FISH AND
WILDLIFE SERVICE; THOMAS J.
VILSACK, in his official capacity as
Secretary of the United States Department
of Agriculture; THOMAS TIDWELL, in
his official capacity as Chief of the Forest
Service; KENNETH LEE SALAZAR, in
his official capacity as Secretary of the
United States Department of the Interior;
BOB ABBEY, in his official capacity as
the Director of the Bureau of Land
Management; MIKE POOL, in his official
capacity as the Deputy Director of the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Bureau of Land Management; ROWAN
GOULD, in his official capacity as Acting
Director of the United States Fish and
Wildlife Service; RANDY MOORE, in his
official capacity as Regional Forester of
the Forest Service Pacific Southwest
Region; JIM ABBOTT, in his official
capacity as California State Director of the
Bureau of Land Management; REN
LOHOEFENER, in his official capacity as
Pacific Southwest Regional Director of the
United States Fish and Wildlife Service;
WILLIAM METZ, in his official capacity
as Forest Supervisor of the Cleveland
National Forest; MARGARET GOODRO,
in her official capacity as Field Manager of
the El Centro Bureau of Land Management
Field Office; JIM BARTEL, in his official
capacity as Field Supervisor of the
Carlsbad Fish and Wildlife Service Office,

             Defendants - Appellees,

SAN DIEGO GAS & ELECTRIC
COMPANY,

             Intervenor-Defendant -
Appellee.



PROTECT OUR COMMUNITIES                        No. 12-55174
FOUNDATION; BACKCOUNTRY
AGAINST DUMPS; EAST COUNTY                     D.C. No. 3:11-cv-00093-BEN-
COMMUNITY ACTION COALITION;                    BGS
DONNA TISDALE,



                                        -2-
             Plaintiffs - Appellants,

 v.

UNITED STATES DEPARTMENT OF
AGRICULTURE; UNITED STATES
FOREST SERVICE; UNITED STATES
DEPARTMENT OF INTERIOR;
BUREAU OF LAND MANAGEMENT;
UNITED STATES FISH AND
WILDLIFE SERVICE; THOMAS J.
VILSACK, in his official capacity as
Secretary of the United States Department
of Agriculture; THOMAS TIDWELL, in
his official capacity as Chief of the Forest
Service; KENNETH LEE SALAZAR, in
his official capacity as Secretary of the
United States Department of the Interior;
BOB ABBEY, in his official capacity as
the Director of the Bureau of Land
Management; MIKE POOL, in his official
capacity as the Deputy Director of the
Bureau of Land Management; ROWAN
GOULD, in his official capacity as Acting
Director of the United States Fish and
Wildlife Service; RANDY MOORE, in his
official capacity as Regional Forester of
the Forest Service Pacific Southwest
Region; JIM ABBOTT, in his official
capacity as California State Director of the
Bureau of Land Management; REN
LOHOEFENER, in his official capacity as
Pacific Southwest Regional Director of the
United States Fish and Wildlife Service;
WILLIAM METZ, in his official capacity
as Forest Supervisor of the Cleveland
National Forest; MARGARET GOODRO,

                                        -3-
in her official capacity as Field Manager of
the El Centro Bureau of Land Management
Field Office; JIM BARTEL, in his official
capacity as Field Supervisor of the
Carlsbad Fish and Wildlife Service Office,

              Defendants - Appellees,

SAN DIEGO GAS & ELECTRIC
COMPANY,

              Intervenor-Defendant -
Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                         Argued and Submitted June 7, 2012
                               Pasadena, California

Before: TROTT and THOMAS, Circuit Judges, and DUFFY, District Judge.**

      Plaintiffs appeal the district court’s denial of their request for preliminary

injunctive relief. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we

affirm. Because the parties are familiar with the factual and procedural history of

this case, we need not recount it here.




       **
            The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.

                                          -4-
      “A plaintiff seeking a preliminary injunction must establish that he is likely

to succeed on the merits, that he is likely to suffer irreparable harm in the absence

of preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.” Winter v. Nat’l Res. Def. Council, 555 U.S. 7,

20 (2008). Our sole inquiry in this interlocutory appeal is whether the district court

abused its discretion in denying preliminary injunctive relief. Lands Council v.

McNair, 537 F.3d 981, 986 (9th Cir. 2008) (en banc); Sports Form, Inc. v. United

Press Int’l, Inc., 686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of

review).

      After a thorough review of the record and consideration of the arguments

made by the parties, we conclude the district court did not abuse its discretion in

denying relief. We therefore affirm the order of the district court denying the

motion for a preliminary injunction.

      All pending motions are denied as moot.

      AFFIRMED.




                                           -5-